NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                    VICTOR LEONARD BLACKWELL,
                              Appellant.

                             No. 1 CA-CR 15-0375
                               FILED 6-30-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR 2014-131707-001 DT
               The Honorable Christopher Coury, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant
                         STATE v. BLACKWELL
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1             Victor Leonard Blackwell (Defendant) appeals his convictions
and sentences for one count of aggravated assault; a class six felony and
domestic violence offense, and one count of criminal damage; a class two
misdemeanor. Pursuant to Anders v. Cal., 386 U.S. 738 (1967) and State v.
Leon, 104 Ariz. 297 (1969), Defendant’s counsel has filed a brief indicating
he searched the entire record and finding no arguable question of law, asks
this court to review the record for fundamental error. Defendant was given
the opportunity to file a supplemental brief in propria persona, but has not
done so. Finding no error, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Defendant and C.H. (Victim) were previously involved in a
romantic relationship and had two children together. In early July 2014,
Victim and one of the children were living with A.R. A.R. testified that she
started to fear her life was in danger because of Victim’s activities, so she
“kicked” Victim and the child out of her apartment. A.R. contacted
Defendant, telling him that Victim had the child in an apartment with a man
who had drugs and he should go get the child.

¶3           A.R. drove Defendant to the apartment of J.K., where they
believed Victim was with the child. Defendant admitted to hitting J.K.’s
apartment door. The State introduced photographic evidence of damage to
J.K.’s apartment door along with testimony that the repair costs totaled at
least $200.

¶4             Witnesses testified that Defendant left the apartment
complex, but returned to J.K.’s apartment later that same day. Victim
testified that when Defendant returned, he requested she hand over the
child. According to Victim, the interaction turned physical, and Defendant


1      We view the facts in the light most favorable to sustaining the trial
court’s verdict. State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).


                                     2
                          STATE v. BLACKWELL
                           Decision of the Court

choked and punched her while she held the child. Victim further testified
that she was unable to defend herself while she was holding the child.
Defendant denied ever making physical contact with Victim. A jury found
Defendant guilty of one count of aggravated assault and one count of
criminal damage.

¶5            The trial court found that Defendant had two prior felony
convictions; burglary in the second degree, a class three felony, and armed
robbery, a class two felony. Defendant was sentenced to 3.75 years’
incarceration for his aggravated assault conviction, with sixty-eight days’
presentence incarceration credit. The trial court suspended imposition of
sentence on Defendant’s criminal damage conviction, ordering two years’
supervised probation upon his release. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (A.R.S.) sections 12-120.21.A.1, 13-4031, and -4033.A.1 (West 2016).2
Finding no reversible error, we affirm.

                               DISCUSSION

¶6            On appeal, we review for fundamental error and do not
disturb the fact finder’s decision if there is substantial evidence to sustain
the verdict. Anders, 386 U.S. at 746; State v. Stroud, 209 Ariz. 410, 411, ¶ 6
(2005). We review the sufficiency of evidence “in the light most favorable
to sustaining the conviction.” State v. Tison, 129 Ariz. 546, 552 (1981). All
reasonable inferences are resolved against Defendant. Id.

¶7             Defendant’s conviction for aggravated assault required proof
that he “intentionally, knowingly or recklessly” caused physical injury to
another while the person’s “capacity to resist is substantially impaired.” See
A.R.S. §§ 13-1203.A.1 and -1204.A.4. In support of this charge, the Victim
testified that Defendant choked her while she was holding the child, and
the State presented photographic evidence of Victim’s injuries. This
evidence was sufficient to support the jury’s findings.

¶8            The jury also had to determine whether the aggravated
assault was a domestic violence offense. A designation of a conviction as a
domestic violence offense pursuant to A.R.S. § 13-3601.A.6 requires
evidence “[t]he relationship between the victim and the defendant is
currently or was previously a romantic or sexual relationship.” Defendant



2     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      3
                          STATE v. BLACKWELL
                           Decision of the Court

and Victim admitted they had been in a romantic relationship at trial, and
the jury found the aggravated assault to be a domestic violence offense.

¶9             A conviction for criminal damage pursuant to A.R.S.
§ 13-1602 requires evidence that Defendant “recklessly defac[ed] or
damage[ed] property of another person.” A.R.S. § 13-1602.A.1. Criminal
damage amounting to less than $250 is a class two misdemeanor. See A.R.S.
§ 13-1602.B.6. At trial, evidence was presented that Defendant damaged
J.K.’s door, resulting in at least $200 in repairs. Based on the testimony and
evidence presented at trial, sufficient evidence was presented to find
Defendant guilty of criminal damage.

                              CONCLUSION

¶10           We have read and considered counsel’s brief. We have
carefully searched the entire record on appeal for reversible error and have
found none. See State v. Clark, 196 Ariz. 530, 541, ¶ 49 (App. 1999). All of
the proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. We find substantial evidence supported the jury’s
guilty verdicts. Defendant was represented by counsel at all critical stages
of the proceedings. At sentencing, Defendant and his counsel were given
an opportunity to speak, and the court imposed a legal sentence. For the
foregoing reasons, Defendant’s convictions and the sentences imposed are
affirmed.

¶11            Counsel’s    obligations     pertaining     to     Defendant’s
representation in this appeal have ended. See State v. Shattuck, 140 Ariz. 582,
584 (1984). Counsel need do nothing more than inform Defendant of the
status of the appeal and his future options, unless Counsel’s review reveals
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See id. at 585. Defendant shall have thirty days from
the date of this decision to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.




                                    :AA



                                      4